Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 2/16/21.  Claims  1-15  are pending and considered on the merits.

Double Patenting
Claims 1-15 of this application is patentably indistinct from claims 1-15 of Application No. 17/113744. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Interpretation
These claims contain several intended uses or product-by-process limitations.
Initially the intended uses of ‘improving skin conditions’, a ‘cosmetic’, ‘pharmaceutical’, ‘external use’, or ‘health functional food’ composition are intended uses for the composition that do not expressly add additional structure to the composition. MPEP 2111.04 I state “Claim scope is not limited by claim language that suggests or makes optional but …does not limit a claim to a particular structure.”  Since these limitations do not alter the structure of the composition, they are afforded little patentable weight.  Art reading on the structural limitations or method steps of the claim will read on these intended uses as well.
	The claims also contain product-by-process limitations that the strain of claim 1 is isolated from human skin. MPEP 2113 state that product-by-process claims are only limited by the structure implied by the steps.  In this case, a strain with a 16S rRNA 98% similar to SEQ ID NO. 1 will read on the claims no matter when it was isolated.
	Also it is noted that the Specification defines “sequence identity” as:
the extent that amino acid residues or bases between two sequences are identical after aligning the two sequences so as to maximally coincide with each other over a given region of comparison [0011].
This means that the sequence lengths need not match, just the local similarity of two sequences which have regions with the highest percentages of matches.

35 U.S.C. 101 REJECTION BASED ON JUDICIAL EXCEPTIONS
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In this case the strain Streptococcus infantis KCCM12642P is a naturally occurring strain isolated from human skin  without further modification  (Specification [0014]).  While claims 8 and 10 limit the use of the composition, they do not impart any structural elements (e.g. specific excipient, chemical compounds, buffers, carriers etc.) that would integrate this natural product into a practical application. In short claims 8 and 10 continues to read on this naturally occurring strain in something as common as water (a common pharmaceutically acceptable carrier).  
It is noted that Streptococcus infantis inherently produces and secretes Spermidine (see Kim, COMMUNICATIONS BIOLOGY, 2021, Abstract and pg. 6, Left column, bottom). Therefore this living strain of Streptococcus infantis inherently comprise a culture product of Spermidine.
 Intended uses such as those listen in claims 8 and 10 and the generically recited ‘pharmaceutically acceptable carrier’ in claim 9 do not provide additional elements to integrate the judicial exception into a practical application beyond the naturally occurring strain.  These claims also do not recite additional elements to make the composition more than the cited strain as it exists in nature.  
Therefore these claims are not eligible subject matter under 35 USC 101. 

Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Arbique et al. (J. Clin. Microbiol. 2004, in IDS 5/19/21) in light of Kim (COMMUNICATIONS BIOLOGY, 2021, in IDS 5/19/21).
Arbique et al. teach Streptococcus infantis ATCC 700779 which has a 100% sequence identity to SEQ ID No. 1 (see attached SCORE results).  Since both sequences are to 16S rRNA, it appears these strains are identical. It is noted that Streptococcus infantis inherently produces and secretes spermidine as a culture product (see Kim, Abstract and pg. 6, Left column, bottom).  Therefore a strain of Streptococcus infantis ATCC 700779 inherently produces and comprises spermidine.  
Since claims 3, 6, 7, 8, and 10 only further limit parent claims by either product-by-process limitations or intended uses.  As mentioned in the Claim Interpretation section, art reading on claims 1,2, and 4 also read on these claims. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 103 as being anticipated by or obvious over Berry et al. (US 2016/0143961).
As detailed below, Berry et al. teach a strain of Streptococcus sp. oral clone BW009 which has a 16S rRNA best local similarity of 98.6% to SEQ ID NO. 1 of the 16S rRNA of the claimed strain. Therefore a dual rejection under 102/103 is made since the strain either inherently meets the claims (M.P.E.P 2112 III and V) or is prima facie obvious  since the genetic identity of the strains are structurally similar and share a similar utility and therefore are expected to have similar properties (MPEP 2144.09).   
	
	Berry et al. teach using a composition comprising Streptococcus sp. oral clone BW009 (Table 1, SEQ ID NO. 1872)  to reduce skin graft rejection form a host after a skin transplant [0025-0028].  The composition is added to a pharmaceutically acceptable carrier and administered orally as a food, by injection as a pharmaceutical composition, or topically as a cosmetic or external use on the skin [0378]. 
It is noted that Streptococcus infantis inherently produces and secretes spermidine as a culture product (see Kim, Abstract and pg. 6, Left column, bottom).  Therefore a strain of Streptococcus infantis ATCC 700779 inherently produces and comprises spermidine.  
As mentioned in the claim interpretation section, since Berry et al. teach all the active steps of the method and administering the composition to improve skin graft acceptance, then they also read on the intended results of the method listed in claim 12 (see MPEP 2111.04, a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’").

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699